Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
In view of the Appeal Brief filed on August 20, 2021, PROSECUTION IS HEREBY REOPENED.  New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Victoria P Augustine/Supervisory Patent Examiner, Art Unit 3686                                                                                                                                                                                                        

Claims 21-40 are currently pending.


Response to Arguments
Applicant’s arguments, see Appeal Brief, filed August 20, 2021, regarding the rejections of Claims 21-40 under 35 U.S.C. 101 have been considered but are moot because the current grounds of rejection presented below represent newly presented grounds of rejection not previously addressed by the arguments set forth in the Appeal Brief.

Applicant’s arguments, see Appeal Brief, filed August 20, 2021, regarding the rejections of Claims 21-40 under 35 U.S.C. 103 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step 1
Claims 21- 30 and 40 are within the four statutory categories.  Claims 21-30 are drawn to a method for presenting relevant patient data to a user, which is within the four statutory categories (i.e. process).   Claim 40 is drawn to an apparatus for presenting relevant patient data to a user, which is within the four statutory categories (i.e. machine).  Claims 31-39 are drawn to a Claims 31-39 from a transitory medium or article of manufacture, and hence Claims 31-39 do not fall within the four statutory categories.  However, as will be shown below, even assuming, arguendo, that Claims 31-39 were directed towards a non-transitory medium or article of manufacture, Claims 31-39 are nonetheless unpatentable under 35 U.S.C. 101.

Prong 1 of Step 2A
Claim 21 recites:  A method, in a data processing system comprising at least one processor and at least one memory, the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a proximity based interrogation system, wherein the method comprises:
detecting, by the proximity based interrogation system associated with a medical personnel facility, a presence of a portable health monitoring device associated with a patient within a predetermined proximity of the proximity based interrogation system at least by automatically transmitting an interrogation signal that is detected by the portable health monitoring device and receiving a responsive transmission from the portable health monitoring device in response to the portable health monitoring device detecting the interrogation signal; 
automatically retrieving, by the proximity based interrogation system, from a patient encounter scheduling computer system, patient encounter appointment information in response to receiving the responsive transmission, wherein the patient encounter appointment information stores data indicating a reason for the patient's currently scheduled encounter with a user; 
retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device in response to receiving the responsive communication, wherein the health monitoring information is a selected portion of information monitored by the portable health monitoring device that is selected based on the reason for the patient's currently scheduled encounter with the user; 
correlating, by the proximity based interrogation system, the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information; and 
generating, by the proximity based interrogation system, an output on a client computing device associated with one or more medical personnel associated with the Page 2 of 32 Kartoun et al. - 16/180,086medical personnel facility, wherein the output comprises a notification of a medical status of the patient based on the correlation.
The limitations of retrieving patient appointment information including the reason for the patient appointment, retrieving health monitoring information based on the reason for the patient appointment, correlating the health monitoring information with a patient EMR to generate correlated health information, and generating an output comprising a notification of a medical status of the patient based on the correlation, given the broadest reasonable interpretation, cover the abstract idea of a mental process because they recite a process that could be practically performed in the human mind (i.e. observations, evaluations, judgments, and/or opinions – in this case the determination of the patient presence, the determination of what information to retrieve based on the patient reason for the appointment, the correlation, and the generation of the output based on the correlation are properly interpreted as at least “observations” and/or “evaluations”) 
Furthermore, the abstract idea for Claims 31 and 40 is identical as the abstract idea for Claims 21-30, because the only difference between Claims 21, 31, and 40 is that Claim 21 recites a method, whereas Claims 31 and 40 recite a computer program product and an apparatus respectively.
Dependent Claims 22-30 and 32-39 include other limitations, for example Claims 22 and 32 recite that the patient medical status comprises change information, Claims 24 and 34 recite data stored in the patient EMR, Claims 25-26 and 35-36 recite determining criteria for evaluating the health condition of the patient and sending a request for information corresponding to the criteria, Claims 27-28 and 37-38 recite determining a measure of relevance for change information to the reason for the patient appointment, prioritizing the change information in the output, and categorizing the change information, and Claims 29 and 39 recite retrieving patient monitoring permissions and retrieving patient monitoring data according to the retrieved permissions, but these only serve to further narrow the abstract idea, and a claim may not preempt abstract ideas, even if the judicial exception is narrow, e.g. see MPEP 2106.04.  Hence dependent Claims 22-30 and 32-39 are nonetheless directed towards fundamentally the same abstract idea as independent Claims 21 and 31.


Prong 2 of Step 2A
Claims 21-40 are not integrated into a practical application because the additional elements (i.e. any limitations that are not identified as part of the abstract idea) amount to no more than limitations which:
amount to mere instructions to apply an exception – for example, the recitations of the memory, the processor, the proximity based interrogation system, the patient encounter scheduling computer system, the portable health monitoring device, and the client computing device, which amount to merely invoking a computer as a tool to perform the abstract idea, e.g. see paragraphs [0028]-[0030] and [0037] of the present Specification, see MPEP 2106.05(f);
generally link the abstract idea to a particular technological environment or field of use – for example, the claim language limiting the processed information to patient appointment information, health monitoring information, and correlated health information, which amounts to limiting the abstract idea to the field of healthcare, see MPEP 2106.05(h); and/or
add insignificant extra-solution activity to the abstract idea – for example, the recitation of detecting the presence of the portable health monitoring device within a predetermined proximity of the proximity based interrogation system and the transmission of the interrogation signal, which amounts to selecting a particular data source or type of data to be manipulated, see MPEP 2106.05(g).
Additionally, dependent Claims 22-30 and 32-39 include other limitations, but these limitations also amount to no more than mere instructions to apply an exception (e.g. the various types of health monitoring devices recited in dependent Claims 23 and 33) and/or do not include Claims 21 and 31, and hence also do not integrate the aforementioned abstract idea into a practical application.

Step 2B
The Claims do not include additional elements that are sufficient to amount to “significantly more” than the judicial exception because the additional elements (i.e. the elements other than the abstract idea), as stated above, are directed towards no more than limitations that amount to mere instructions to apply the exception, and/or generally link the abstract idea to a particular technological environment or field of use, which even when reevaluated under the considerations of Step 2B of the analysis, do not amount to “significantly more” than the abstract idea.  Furthermore, the additional elements do no more than add insignificant extra-solution activity to the abstract idea, wherein the insignificant extra-solution activity comprises limitations which:
amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, as demonstrated by:
The Specification expressly disclosing that the additional elements are well-understood, routine, and conventional in nature:
paragraphs [0028]-[0030] and [0037] of the Specification discloses that the additional elements (i.e. the memory, the processor, the proximity based interrogation system, the patient encounter scheduling computer system, the portable health monitoring device, and the client computing device) comprise a plurality of different types of generic computing systems that are configured to 
Relevant court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II):
Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives presence data in response to the transmission of the interrogation signal over a network, for example the Internet, e.g. see paragraph [0060] of the present Specification and Fig. 2;
Dependent Claims 22-30 and 32-39 include other limitations, but none of these limitations are deemed significantly more than the abstract idea because the additional elements recited in the aforementioned dependent claims amount to mere instructions to apply the exception (e.g. the types of devices recited in dependent Claims 23 and 33), and/or do not recite any additional elements not already recited in independent Claims 21 and 31, and hence do not amount to “significantly more” than the abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the abstract idea identified above.  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually, and there is no indication that the combination of elements improves the functioning of a computer or 
Therefore, whether taken individually or as an ordered combination, Claims 21-40 are nonetheless rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 23-24, 30-31, 33-34, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Porter (Pub. No. US 2015/0127358) in view of Sanjay-Gopal (Pub. No. US 2006/0036471).

Regarding Claim 21, Porter discloses the following: A method, in a data processing system comprising at least one processor and at least one memory (The system includes at least one processor and memory, e.g. see paragraph [0095].), the at least one memory comprising instructions executed by the at least one processor to cause the at least one processor to implement a proximity based interrogation system (The system utilizes the processor and memory to execute instructions, e.g. see paragraph [0098].), wherein the method comprises:
detecting, by the proximity based interrogation system associated with a medical personnel facility, a presence of a portable health monitoring device associated with a patient within a predetermined proximity of the proximity based interrogation system (The system determines a patient location by determining the distance between a patient device (i.e. a portable health monitoring device associated with the patient) and a practice management system comprising computing devices associated with a healthcare facility (i.e. the proximity based interrogation system associated with a medical personnel facility), and determines whether the patient’s proximity to the healthcare facility satisfies one or more criteria (i.e. a predetermined proximity), e.g. see paragraphs [0039]-[0044] and [0046], Fig. 2.) at least by automatically transmitting an interrogation signal that is detected by the portable health monitoring device and receiving a responsive transmission from the portable health monitoring device in response to the portable health monitoring device detecting the interrogation signal (The location of the patient device may be determined by the patient device transmitting tracking data including the patient’s location (i.e. a responsive transmission) to the practice management system in response to a transmission from the practice management system (i.e. an interrogation signal), e.g. see paragraphs [0051] and [0075].); 
automatically retrieving, by the proximity based interrogation system, from a patient encounter scheduling computer system, patient encounter appointment information in response to receiving the responsive transmission (The practice management system includes a care coordination component (i.e. a patient encounter scheduling computer system), e.g. see paragraph [0029], Fig. 1, and, upon determining that the patient location satisfies the proximity criteria, the practice management system obtains care coordination data (i.e. patient encounter appointment information), wherein the care coordination data includes any information that facilitates or is relevant to the coordination of care for the patient, for example patient appointment information, e.g. see paragraphs [0022], [0029], [0033]-[0034], and [0047]-[0048].)
But Porter does not explicitly teach the following:
(A)	wherein the patient encounter appointment information stores data indicating a reason for the patient's currently scheduled encounter with a user; 
(B)	retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device in response to receiving the responsive communication, wherein the health monitoring information is a selected portion of information monitored by the portable health monitoring device that is selected based on the reason for the patient's currently scheduled encounter with the user; 
(C)	correlating, by the proximity based interrogation system, the health monitoring information with patient electronic medical record (EMR) information to generate correlated health information; and 
(D)	generating, by the proximity based interrogation system, an output on a client computing device associated with one or more medical personnel associated with the Page 2 of 32 Kartoun et al. - 16/180,086medical personnel facility, wherein the output comprises a notification of a medical status of the patient based on the correlation.
(A)-(D)	Sanjay-Gopal teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to store characteristics of the user, including a patient’s reason for visiting a physician, e.g. see paragraph [0032].  The system further retrieves the most relevant data (i.e. a selected portion of information) for an encounter based on the reason for the patient’s visit, e.g. see paragraphs [0011] and [0032].  Furthermore, the system associates (i.e. correlates) the patient’s reason for visiting the physician with other patient information, such as the patient name, as part of a patient chart and/or profile (i.e. an EMR), e.g. see paragraphs [0043], [0045], and [0064], Fig. 8 – the patient reason for visiting being stored as part of a patient profile is interpreted as “correlated health information.”  Additionally, the system retrieves data to be displayed to a user, for example a physician, based on the particular patient (i.e. the correlation), including the patient status, e.g. see paragraph [0043].
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify Porter to incorporate displaying the relevant data and patient status to the physician based on the patient’s reason for visiting as taught by Sanjay-Gopal in order to provide the physician with a useful starting point during the patient encounter, e.g. see Sanjay-Gopal paragraph [0011], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 23, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, and Porter further teaches the following:
The method of claim 21, wherein the portable health monitoring device is one of a portable computing device executing one or more health monitoring applications into which a patient inputs the health monitoring information, or a wearable health monitoring device that automatically collects the health monitoring information (The patient device may comprise a mobile computing device such as a tablet computer or smartphone, and/or a wearable computer, e.g. see Porter paragraph [0057].).

Regarding Claim 24, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, and Sanjay-Gopal further teaches the following:
The method of claim 21, wherein the patient EMR information specifies at least one of a medical condition for which the patient is being treated or a previously prescribed treatment for the patient (The system stores a patient chart (i.e. an EMR), wherein the patient data stored in the patient chart may include the patient’s current condition, e.g. see Sanjay-Gopal paragraphs [0032], [0046]-[0047], and [0054].  It would have been obvious to one ordinarily skilled in the art of healthcare, at the effective filing date, to modify Porter to incorporate the patient medical condition in the patient EMR as taught by Sanjay-Gopal in order to enhance the care provided to patients, e.g. see Sanjay Gopal paragraph [0007].).

Regarding Claim 30, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, and Porter further teaches the following:
The method of claim 21, wherein the portable health monitoring device is one of a wearable technology device, a computerized implant implanted in the patient, a human ingestible technology device, or a smartphone executing at least one health monitoring application (The patient device may comprise a mobile computing device such as a tablet computer or smartphone, and/or a wearable computer, e.g. see Porter paragraph [0057].).

Regarding Claim 31, the limitations of Claim 31 are substantially similar to those claimed in Claim 21, with the sole difference being that Claim 31 recites a computer program product whereas Claim 21 recites a method.  Specifically pertaining to Claim 31, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 21 are similarly applied to Claim 31.

Regarding Claim 33, the limitations of Claim 33 are substantially similar to those claimed in Claim 23, with the sole difference being that Claim 33 recites a computer program product whereas Claim 23 recites a method.  Specifically pertaining to Claim 33, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 23 are similarly applied to Claim 33.

Regarding Claim 34, the limitations of Claim 34 are substantially similar to those claimed in Claim 24, with the sole difference being that Claim 34 recites a computer program product whereas Claim 24 recites a method.  Specifically pertaining to Claim 34, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 23 are similarly applied to Claim 33.

Regarding Claim 40, the limitations of Claim 40 are substantially similar to those claimed in Claim 21, with the sole difference being that Claim 40 recites an apparatus whereas Claim 21 recites a method.  Specifically pertaining to Claim 40, Examiner notes that Porter teaches that the functions of the system may be executed via hardware (i.e. an apparatus), e.g. see Porter paragraphs [0038] and [0132], and hence the grounds of rejection provided above for Claim 21 are similarly applied to Claim 40.

Claims 22 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Morris (Pub. No. US 2016/0357914).

Regarding Claim 22, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, but does not explicitly teach the following:
(A)	The method of claim 21, wherein the medical status of the patient comprises change information specifying at least one of a change in a medical condition of the patient, a change in a lifestyle of the patient, or a change in adherence by the patient to a previously prescribed treatment.

Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate displaying the change in patient condition as taught by Morris order to help a physician identify changes in the patient’s condition that may be indicative of potential health problems, e.g. see Morris paragraph [0058], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 32, the limitations of Claim 32 are substantially similar to those claimed in Claim 22, with the sole difference being that Claim 32 recites a computer program product whereas Claim 22 recites a method.  Specifically pertaining to Claim 32, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 22 are similarly applied to Claim 32.

Claims 25-26 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Harnick (Pub. No. US 2016/0357914).

Regarding Claim 25, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 24, but does not explicitly teach the following: The method of claim 24, wherein correlating the health monitoring information with the patient EMR information comprises:
(A)	executing, by a cognitive computing system, a cognitive computer evaluation operation on the patient EMR information, patient encounter appointment information, and one or more medical knowledge resource data structures, to determine, for the medical condition or previously prescribed treatment, and the reason for the patient's currently scheduled encounter, criteria for evaluating a health condition of the patient relevant to the reason for the patient's currently scheduled encounter; and Page 3 of 32 Kartoun et al. - 16/180,086
(B)	selecting health monitoring information that is retrieved from the portable health monitoring device that corresponds to the criteria.
(A)-(B)	Harnick teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to perform a comparison (i.e. a cognitive computer evaluation operation) on received patient data (i.e. criteria) to determine efficacy of treatment plans and diagnosis (i.e. an evaluation of the patient’s health condition), wherein the patient is prompted to provide their reason for their visit, e.g. see paragraphs [0050] and [0104].  Furthermore, the patient data used to perform the determination include data pertaining to changes to the patient condition prompting the visit (i.e. patient appointment information) and reactions to any medications (i.e. patient EMR information), wherein the data is stored on a database (i.e. a medical knowledge resource data structure), e.g. see paragraph [0104].  Additionally, the system may retrieve treatment plans (i.e. health monitoring information) based 
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate performing the evaluation of the criteria as taught by Harnick order to enable the physician to detect a pattern or preference of treatment that may have an impact on the provider’s decision on a treatment plan for the current patient, e.g. see Harnick paragraph [0111], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 26, the combination of Porter, Sanjay-Gopal, and Harnick teaches the limitations of Claim 25, and Porter further teaches the following:
The method of claim 25, wherein retrieving health monitoring information from the portable health monitoring device in response to receiving the responsive communication comprises sending a request to the portable health monitoring device to provide the selected health monitoring information that corresponds to the criteria (The system retrieves the most relevant data for an encounter based on the reason for the patient’s visit, e.g. see Sanjay-Gopal paragraphs [0011] and [0032], in response to the patient location being within a proximity of the healthcare facility (i.e. receiving the responsive communication), e.g. see Porter paragraphs [0039]-[0044], [0046], [0051], and [0075], Fig. 2.).

Regarding Claim 35, the limitations of Claim 35 are substantially similar to those claimed in Claim 25, with the sole difference being that Claim 35 recites a computer program product whereas Claim 25 recites a method.  Specifically pertaining to Claim 35, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 25 are similarly applied to Claim 35.

Regarding Claim 36, the limitations of Claim 36 are substantially similar to those claimed in Claim 26, with the sole difference being that Claim 36 recites a computer program product whereas Claim 26 recites a method.  Specifically pertaining to Claim 36, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 26 are similarly applied to Claim 36.

Claims 27 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter, Sanjay-Gopal, and Morris in view of Weiner (Pub. No. US 2006/0173270).

Regarding Claim 27, the combination of Porter, Sanjay-Gopal, and Morris teaches the limitations of Claim 22, but does not explicitly teach the following: The method of claim 22, wherein generating the output comprises
(A)	determining a measure of relevance of the change information to the reason for the patient's currently scheduled encounter; and Page 3 of 32Kartoun et al. – 16/180,086
(B)	outputting a physician interface in which the change information in the medical status of the patient is prioritized in the physician interface according to the measure of relevance of the change information and relative to other information presented in the physician interface.
(A)-(B)	Weiner teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to calculate a diagnostic relevance for an analysis of a patient, wherein the diagnostic relevance is displayed (i.e. outputted) to the user, for example a radiologist (i.e. a physician), as a color coded based on the degree of relevance (i.e. a prioritization according to the measure of relevance), e.g. see Weiner paragraphs [0030] and [0042], to automatically provide the user with a statistically-based interpretation of results against a database.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter, Sanjay-Gopal, and Morris to incorporate the relevance metric as taught by Weiner in order to automatically provide the user with a statistically-based interpretation of results against a database, e.g. see Weiner paragraphs [0003]-[0004], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 37, the limitations of Claim 37 are substantially similar to those claimed in Claim 27, with the sole difference being that Claim 37 recites a computer program product whereas Claim 27 recites a method.  Specifically pertaining to Claim 37, Examiner notes that Porter teaches that the functions of the system may be executed by software code Claim 27 are similarly applied to Claim 37.

Claims 28 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter, Sanjay-Gopal, Morris, and Weiner in view of Shanbhag (Pub. No. US 2013/0311204).

Regarding Claim 28, the combination of Porter, Sanjay-Gopal, Morris, and Weiner teaches the limitations of Claim 27, but does not explicitly teach the following:
(A)	The method of claim 27, further comprising categorizing the change information into categories of qualitative assessment of factors affecting at least one of the medical condition of the patient, the previously prescribed treatment of the patient, or the reason for the currently scheduled encounter with the patient.
(A)	Shanbhag teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to categorize patients into a plurality of various categories, e.g. see paragraph [0017], wherein changes in the patient condition may prompt a change in the categorization of the patient, for example shifting the patient from “serious” to “stable” (i.e. qualitative assessments of factors), e.g. see paragraph [0033], to enable the detection of any emergency condition associated with the patient.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter, Sanjay-Gopal, Morris, and Weiner to incorporate the categorization of the patient data as taught by Shanbhag in 

Regarding Claim 38, the limitations of Claim 38 are substantially similar to those claimed in Claim 28, with the sole difference being that Claim 38 recites a computer program product whereas Claim 28 recites a method.  Specifically pertaining to Claim 38, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 28 are similarly applied to Claim 38.

Claims 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Porter and Sanjay-Gopal in view of Iyer (Pub. No. US 2014/0039911).

Regarding Claim 29, the combination of Porter and Sanjay-Gopal teaches the limitations of Claim 21, but does not explicitly teach the following: The method of claim 21, wherein retrieving, by the proximity based interrogation system, health monitoring information from the portable health monitoring device comprises:
(A)	retrieving health monitoring information permissions associated with the patient; and 
(B)	retrieving a portion of available health monitoring information from the portable health monitoring device, for which the patient has granted associated health monitoring information permissions for retrieving the portion of available health monitoring information, based on the retrieved health monitoring information permissions.
(A)-(B)	Iyer teaches that it was old and well known in the art of healthcare, at the effective filing date, for the system to request permission from a patient to use the patient’s location information, e.g. see paragraph [0085], wherein the patient location information is utilized to construct a user interface comprising data that is based on the location information and the permissions granted, e.g. see paragraphs [0031], [0085], and [0088], Fig. 3C, 3E.
Therefore, at the effective filing date, it would have been prima facie obvious to one ordinarily skilled in the art of healthcare to modify the combination of Porter and Sanjay-Gopal to incorporate requesting permission from the patient to track the patient location as taught by Iyer order to enable the system to display personalized data for the patient, e.g. see Iyer paragraph [0060], and because doing so could be easily and readily performed by any person of ordinary skill in the art, without undue experimentation or risk of unexpected results.

Regarding Claim 39, the limitations of Claim 39 are substantially similar to those claimed in Claim 29, with the sole difference being that Claim 39 recites a computer program product whereas Claim 29 recites a method.  Specifically pertaining to Claim 39, Examiner notes that Porter teaches that the functions of the system may be executed by software code installed on a processor, e.g. see Porter paragraph [0132], and hence the grounds of rejection provided above for Claim 29 are similarly applied to Claim 39.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P GO whose telephone number is (571)270-1658. The examiner can normally be reached Monday-Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN P GO/Primary Examiner, Art Unit 3686